MEMORANDUM OF DECISION.
The plaintiff, Taplin Pump & Compressor Corp., appeals from a judgment of the Superior Court, Waldo County, dismissing the action for want of prosecution pursuant to Rule 41(b)(1) of the Maine Rules of Civil Procedure. Additionally, plaintiff challenges the denial of its motion for relief from judgment. The plaintiff argues that the dismissal was improper because the over two-year delay in prosecution was due to factors beyond its control.
The plaintiff’s contention is lacking in merit. Reviewing both the 41(b)(1) dismissal and 60(b) denial for an abuse of discretion, see Burleigh v. Weeks, 425 A.2d 623, 624 (Me.1981); Jacobson v. State, 347 A.2d 426, 427 (Me.1975), we hold the Superior Court properly found the plaintiff demonstrated neither good cause nor excusable neglect for its failure to take any action in regard to the suit for a period in excess of two years.
The entry is:
Judgment affirmed.
All concurring.